DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action has been issued in response to amendment filed on 02/17/2021. 
Terminal Disclaimer
The terminal disclaimer filed on June 22, 2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US 10,289,422 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on March 8, 2021 to suggest amendment to claim 3 distinguish the claims from the prior art overcome and potential issues with respect to 35 U.S.C. § 112 (b). Applicant substantially agreed with Examiner's suggestion. Applicant again agreed with Examiner’s suggestions. The agreed upon language is incorporated into the claims below.
 	The Claims are amended as authorized by Attorney of Record Vitaliy L. Orekhov (Reg. No. 66,731) on March 9, 2021.

Claims 1 – 6 are allowed.

IN THE CLAIMS:
Please amend claim 3. 

Claim 3. (Proposed amendment) The method according to claim 1, wherein, the first processor has an operating state and the second processor sets the operating state of the first processor by performing steps of:
sending a first message to the first processor; 
indicating 
indicating 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199